Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification filed on 8/25/21 was entered by the examiner. 
Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered but they are not persuasive. Applicant argues that Huang (US20170227734) fails to provide support for the second lens being negative having a convex object side because a simple substitution of one lens surface for another with any expectation of success would require would require a variety of variables related to the final image quality and utility of the device. However, Huang (US20170227734) provides at least four embodiments where the second lens is negative with a convex objective side surface. The embodiments (for example figures 1, 3, 5, and 7) also show the second lenses with convex object side surface have similar values for the refractive indexes, abbe values and focal lengths. The radius of curvature values for the embodiments also have the absolute value of the radius of curvature of the first side (object side) to be larger than the second side (image side) in each embodiment. The figure 9 embodiment for the second lens has similar values to the other embodiments (for example figures 1, 3, 5, and 7) for the refractive index, abbe value and focal length. Therefore, the various embodiments of Huang teach a second lens with negative refractive power having a meniscus or biconcave shaping, and thus, the balancing/design of the shape (curvature) with lens materials (refractive index, abbe value) to provide a negative second lens would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20170227734).

    PNG
    media_image1.png
    511
    588
    media_image1.png
    Greyscale

Regarding claim 1, Huang teaches an optical imaging system (see figure 9), comprising:

wherein the first lens (510) has positive refractive power, and the second lens (520), third lens (530), and the fifth lens (550) have negative refractive powers (see paragraph 150), and
wherein the second lens (520) has a convex object-side surface (521; concave see paragraph 147), the third lens has a convex object side surface (paragraph 144) and the sixth lens (560) has a concave image-side surface (562; see paragraph 147).
	Huang teaches several embodiments with the second negative lens having a convex object side surface (for example figure 3 embodiment). A biconcave and meniscus shaped lens can be designed to provide negative refractive power. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature, since designing the radius of curvature (shape), thickness and refractive index of the lens are optimization parameters of the optics/engineering process for lens design to provide an intended focus and magnification without increasing aberration in the output image. Furthermore, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to include the claimed designed shape/curvature of the second lens, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
As discussed above, Huang (US20170227734) provides at least four embodiments where the second lens is negative with a convex objective side surface. The embodiments (for example figures 1, 3, 5, and 7) also show the second lenses with convex object side surface have similar values for the refractive indexes, abbe values and focal lengths. The radius of curvature values for the embodiments also 
Regarding claim 2, the optical imaging system of claim 1, wherein the first lens (510) has a convex image-side surface along an optical axis (see paragraph 142).	 
Regarding claim 4, the optical imaging system of claim 1, wherein the fourth lens (540) has a convex image-side surface along an optical axis (see paragraph 145).
Regarding claim 5, the optical imaging system of claim 1, wherein the fifth lens(550) has a concave object-side surface or a concave image-side surface along an optical axis (see paragraph 146).
Regarding claim 6, the optical imaging system of claim 1, wherein the sixth lens (560) has a concave object-side surface or a concave image-side surface along an optical axis (see paragraph 147).
Regarding claim 8, the optical imaging system of claim 1, wherein a sign of refractive power of the sixth lens has a different from a sign of refractive power of the seventh lens (see Table 9).
Regarding claim 9, value is 0.92 (see paragraph 152).
Regarding claim 10, Huang value is approximately 0.15 (Table 9). As discussed above, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering 
Regarding claim 11, Huang value is approximately 2.52 (Table 9). As discussed above, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, value is approximately1.639 (Table 9).
Regarding claim 13, value is approximately -39.1 (Table 9).
Regarding claim 14, value is approximately 2.38 (Table 9).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        

AMH